Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Brinx Resources Ltd. (the “Company”) on Form 10-K for the year ending October 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kenneth A. Cabianca, Principal Executive and Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Kenneth A. Cabianca Kenneth A. Cabianca President, Acting Chief Financial Officer and Secretary Principal Executive and Financial Officer Date: January 30, 2014
